  Fill in this information to identify the case:


  Debtor 1: MARIE ELAINE BURNS
  Debtor 2:
  (Spouse, if filing)
  United States Bankruptcy Court for the: MIDDLE District of Pennsylvania
  Case number: 21-00230


  Official Form 410S1                                                                                                                    Chapter 13

 Notice of Mortgage Payment Change                                                                                                             12/15


If the debtor’s plan provides for payment of postpetition contractual installments on your claim secured by a security interest in the debtor’s
principal residence, you must use this form to give notice of any changes in the installment payment amount. File this form as a supplement
to your proof of claim at least 21 days before the new payment amount is due. See Bankruptcy Rule 3002.1.
 Name of Creditor: THE BANK OF NEW YORK MELLON,                               Court claim no. (if known): 11-1
 F/K/A THE BANK OF NEW YORK AS TRUSTEE FOR
 REGISTERED HOLDERS OF CWABS, INC., ASSET-BACKED
 CERTIFICATES, SERIES 2005-13,

 Last four digits of any number                                               Date of payment change:             06/01/2021
 you use to identify the debtor’s          1112
                                                                              Must be at least 21 days after
 account:
                                                                              date of this notice
                                                                                                                  $1,697.63
                                                                              New total payment:                  Principal, interest and escrow, if any
 Part 1: Escrow Account Payment Adjustment


 Will there be a change in the debtor’s escrow account payment?         No

 Attach a copy of the escrow account statement prepared in a form consistent with applicable non-bankruptcy law. Describe the basis for the change.
 If a statement is not attached, explain why:

                            Current Escrow Payment:                                                          New Escrow Payment:

 Part 2: Mortgage Payment Adjustment


 Will the debtor’s principal and interest payment change based on an adjustment to the interest rate in the debtor’s variable-rate note? Yes

 Attach a copy of the rate change notice prepared in a form consistent with applicable non-bankruptcy law.
 If a notice is not attached, explain why:

                          Current Interest Rate:    8.250                                              New Interest Rate:       8.250

               Current principal and interest payment:      $1,281.22                       New principal and interest payment:         $1,281.21

 Part 3: Other Payment Change


 Will there be a change in the debtor’s mortgage payment for a reason not listed above? No

 Attach a copy of any documents describing the basis for the change, such as a repayment plan or loan modification agreement.
 (Court approval may be required before the payment change can take effect.)

 Reason for change:

                           Current mortgage payment:                                                    New mortgage payment:




          Case 1:21-bk-00230-HWV                    Doc Filed 05/07/21 Entered 05/07/21 15:56:14                                        Desc
                                                    Main Document   Page 1 of 6
Debtor 1: MARIE ELAINE BURNS                                                    Case number (if known): 21-00230


Part 4: Sign Here


The person completing the Notice must sign it. Sign and print your name and your title, if any, and state your address and telephone number if
Different from the notice address listed on the proof of claim to which this Supplement applies.

Check the appropriate box:

     I am the creditor        X     I am the creditor’s authorized agent

                                  (Attach copy of Power of Attorney, if any.)

I declare under penalty of perjury that the information provided in this Notice is true and correct to the best of my knowledge, information and
reasonable belief.



/s/ Diane Tran                                                                  Date: May 07, 2021
Signature

Print:   Diane Tran                                                             Title: Authorized Agent


Company:     Liepold, Harrison & Associates


Address:    1425 Greenway Drive, Suite 250
            Irving, TX 75038

Contact Phone:                                                                  Email:   dtran@ursusholdings.com




           Case 1:21-bk-00230-HWV                    Doc Filed 05/07/21 Entered 05/07/21 15:56:14                                       Desc
                                                     Main Document   Page 2 of 6
                                UNITED STATES BANKRUPTCY COURT
                                 MIDDLE DISTRICT OF Pennsylvania



 In Re:                                                                   Case No. 21-00230

 MARIE ELAINE BURNS

                                                                          Chapter 13

                Debtor(s)

                                      CERTIFICATE OF SERVICE
I hereby certify that on 05/07/2021, a true and correct copy of the foregoing Notice of Mortgage Payment
Change was served upon all interested parties pursuant to the Court’s CM/ECF system and/or by First Class
U.S. Mail.



                                                   By: /s/ Diane Tran

                                                    THE BANK OF NEW YORK MELLON, F/K/A
                                                    THE BANK OF NEW YORK AS TRUSTEE FOR
                                                    REGISTERED HOLDERS OF CWABS, INC.,
                                                    ASSET-BACKED CERTIFICATES, SERIES
                                                    2005-13
                                                    1425 Greenway Drive, Suite 250
                                                    Irving, TX 75038




          Case 1:21-bk-00230-HWV     Doc Filed 05/07/21 Entered 05/07/21 15:56:14               Desc
                                     Main Document   Page 3 of 6
Debtor
MARIE ELAINE BURNS

221 SYCAMORE TRAIL
DELTA, PA 17314

Debtor’s Counsel
Paul Donald Murphy-Ahles Dethlefs Pykosh & Murphy
2132 Market Street
Camp Hill, PA 17011

Trustee
Jack N Zaharopoulos (Trustee) Standing Chapter 13
Trustee
8125 ADAMS DRIVE SUITE A,
HUMMELSTOWN, PA 17036

U.S. Trustee
United States Trustee
228 Walnut Street, Suite 1190
Harrisburg, PA 17101




       Case 1:21-bk-00230-HWV         Doc Filed 05/07/21 Entered 05/07/21 15:56:14   Desc
                                      Main Document   Page 4 of 6
                        P.O. Box 3489
                        Anaheim, CA 92803
                        (800) 561-4567


                       0000282           01 MB 0.447   **AUTO   T2 0 7071 30022-114325   -C01-P00000-I


                       MARIE BURNS

                       LAW OFFICES OF DAVID E OLES, LLC
10101010101010101010
11001000000000010101
10001001010111111000
10100001001010110011
10000010101010110110
10001110110001110111
                       5755 NORTHPOINT PARKWAY, STE 25
10011111001011011100
10001011011101001011
10110010100000000010
11110111001000100001
10010101000101000110
11100010100111101001
11110010010010101100
10011101011100100111
                       ALPHARETTA, GA 30022-1143
11111111100001100010
11011011000010111001
11011110110010111000
11011111111001111101
10001010000001111010
11111111111111111111




                       DFFDDDDTFADFDDTTTAFTTDDDTDDADFFDFTTDFFADAADADFTDTATDDDDDTTAAFATAD




                        March 23, 2021



                        Re: Carrington Mortgage Services Loan #:




                              CHANGES TO YOUR MORTGAGE INTEREST RATE AND PAYMENTS ON MAY 1, 2021

                        Under the terms of your Adjustable-Rate Mortgage (ARM), you had a 6-month period during which your interest
                        rate stayed the same. That period ends on May 1, 2021, so on that date your interest rate and mortgage
                        payment change. After that, your interest rate may change every 6 months for the rest of your loan term.



                                                                            Current Rate and (monthly)      New Rate and (monthly)
                                                                                          Payment                   Payment

                                  Interest Rate                         8.25000%                         8.25000%

                                  Principal                             $375.91                          $378.49

                                  Interest                              $905.31                          $902.72

                                  Escrow (Taxes and                     $416.42                          $416.42
                                  Insurance)

                                  Total (monthly)                       $1,697.64                        $1,697.63 (due 06/01/21)
                                  Payment

                       Interest Rate: We calculated your interest rate by taking a published index rate and adding a certain number
                       of percentage points, called the margin. Under your loan agreement, your index rate is SIX MONTH LIBOR
                       and your margin is 7.25000%. The SIX MONTH LIBOR is published daily in THE WALL STREET JOURNAL.


                       Rate Limit(s): Your rate cannot go higher than 15.25000% over the life of the loan. Your rate can change every
                       6 months by no more than 1.50000% .


                       New Interest Rate and Monthly Payment: The table above shows your new interest rate and new monthly
                       payment. Your new payment is based on the SIX MONTH LIBOR, your margin, index rounding nearest of
                       0.12500%, your loan balance of $129,785.94, and your remaining loan term of 174 months.




                       Prepayment Penalty:                None


                         Case 1:21-bk-00230-HWV
                  7071-01-XX-XXXXXXX-0001-0000282                          Doc Filed 05/07/21 Entered 05/07/21 15:56:14              Desc   ARM Change Notice



                                                                           Main Document   Page 5 of 6
    For more information, inquires and complaints about your mortgage loan, please contact our CUSTOMER
    SERVICE DEPARTMENT by writing to Carrington Mortgage Services, LLC, Attention: Customer Service, P.O.
    Box 3489, Anaheim, CA 92803, or calling 1.800.561.4567. Please include your loan number on all pages of
    correspondence. The CUSTOMER SERVICE DEPARTMENT for Carrington Mortgage Services, LLC is toll free
    and you may call from 8:00 AM to 8:00 PM, Eastern Standard Time, Monday through Friday. You may also visit
    our website at carringtonms.com.



    Sincerely,

                                                                                                                 10101010101010101010
                                                                                                                 11001000000000010101
                                                                                                                 10000001010111111000
                                                                                                                 10101101001010111011
                                                                                                                 10100100101010101010
                                                                                                                 10000110110000010011
                                                                                                                 10001111001010110000
                                                                                                                 10001011011000101101
                                                                                                                 10110010100100101000
                                                                                                                 11110111000100001001
                                                                                                                 10010101011011000110
                                                                                                                 11100010000100110001
                                                                                                                 11110010101011011000
                                                                                                                 10011011010001010111
    Loan Servicing Department
                                                                                                                 11111111110110110110
                                                                                                                 11000110101011001001
                                                                                                                 11000100100011001110
                                                                                                                 11000010011010111101
                                                                                                                 10001000100001101010
                                                                                                                 11111111111111111111


    Carrington Mortgage Services, LLC




      Case 1:21-bk-00230-HWV
7071-01-XX-XXXXXXX-0001-0000282        Doc Filed 05/07/21 Entered 05/07/21 15:56:14                Desc
                                       Main Document   Page 6 of 6
